Judgment unanimously affirmed. Memorandum: The appellant urges that the sentence was based upon an inaccurate presentence report. We have compared the record with appellant’s admissions at the time of sentencing concerning his past criminal record. While there appear to be minor inconsistencies, we find nothing of such a prejudicial nature as to require further investigation or resentencing. We have considered appellant’s other points and find them to be without merit.. (Appeal from judgment of Erie County Court convicting defendant of attempted robbery, third degree and assault, third degree.) Present— Marsh, P. J., Cardamone, Simons, Mahoney and Goldman, JJ.